Title: From Alexander Hamilton to Staats Morris, 1 July 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir,
            July 1. 1799
          
          Capt Bruff is recruiting a company of Artillery the head Quarters of which is at Baltimore. It is necessary to have the men mustered as they are recruited from time to time in order to their obtaining their pay &c. There being no officer regularly constituted for this purpose, it appears to me that a the surgeon of the Regiment who is at your post will be the most fit person to perform the duty. Indeed a material part of it, the examination as to bodily infirmities naturally belongs to his Office—and the remainder can be done as an incident, The without imposing any unreasonable trouble, especially as the muster rolls and all forms are to be prepared by the Commanding — Officer. If he shall under the circumstances think an additional compensation requisite, it will be recommended by me; though I am of opinion that in similar cases little extra duties, involving no expence ex where they invoke no extra expence, —the and are merely occasional ought to be performed from a spirit of accommodation to the service without the expectation of additional reward.
          You will instruct the surgeon accordingly—
          How far is it practicable for him to extend his medical care to this company?
          I have not heard of Major Ford’s having assumed the command of his batalion—In the ignorance of that fact I address to you this instruction. If he has  — taken his station, you will communicate it to him.
          With consi great consideration I am Sir Yr Obed Ser
          Capt Morris Fort McHenry
        